





UNSECURED PROMISSORY NOTE

U.S. $1,000,000

Issuance Date:   August 31, 2012

 

FOR VALUE RECEIVED, the undersigned VISTAGEN THERAPEUTICS, INC., a Nevada
corporation (“Maker”), hereby promises to pay to MORRISON & FOERSTER LLP
(“Payee”) at 755 Page Mill Road, Palo Alto, CA 94304, or at such other place or
to such other party as Payee may from time to time designate, the principal sum
of ONE MILLION DOLLARS ($1,000,000.00), plus interest from the date hereof, in
lawful money of the United States of America and in immediately available funds
on the terms and subject to the conditions set forth below. This Note is issued
by Maker to Payee in full satisfaction of certain invoices for services rendered
by Payee on behalf of Maker through June 29, 2011 and in connection with the
cancellation of Maker’s unsecured promissory note to Payee issued May 5, 2011.

1.

Maturity Date.  

Unless sooner paid in accordance with the terms hereof, the entire unpaid
principal amount and all accrued interest shall become fully due and payable on
the earliest of (i) March 31, 2016, (ii) the consummation of a Change of Control
(as defined below) or (iii) the acceleration of the maturity of this Note by the
Payee upon the occurrence and during the continuance of an Event of Default
(such earlier date, the “Maturity Date”).  The entire amount of unpaid principal
and accrued but unpaid interest, if any, shall be due and payable on the
Maturity Date. For purposes of this Note, “Change of Control” shall mean (A) the
acquisition of Maker by another entity by means of any reorganization, merger or
consolidation (but excluding any reorganization, merger or consolidation
effected exclusively for the purpose of changing the domicile of Maker), (B) any
transaction or series of related transactions in which Maker’s shareholders of
record as constituted immediately prior to such transaction or series of related
transactions will, immediately after such transaction or series of related
transactions (by virtue of securities issued in such transaction or series of
related transactions) fail to hold at least 50% of the voting power of the
resulting or surviving corporation following such transaction or series of
related transactions, or (C) a sale of all or substantially all of the assets of
Maker by means of a transaction or series of related transactions.




2.

Interest.  

Interest on the outstanding balance of this Note shall be computed from the
Issuance Date at the per annum rate of seven and one-half percent (7.5%)
(computed on the basis of actual calendar days elapsed and a year of 365 days)
or, if less, at the highest rate of interest then permitted under applicable
law, and shall continue to accrue until paid in full; provided, however, upon
the occurrence of an Event of Default (as defined in Section 5 below), the
outstanding balance of this Note shall accrue interest at the per annum rate of
ten percent (10%) (computed on the basis of actual calendar days elapsed and a
year of 365 days) or, if less, at the highest rate permitted under applicable
law, and shall continue to accrue until paid in full.

3.

Payment.  

(a)

Form of Payment.  All payments of interest and principal shall be in lawful
money of the United States of America to Payee by wire transfer.  All payments
shall be applied first to accrued interest, and thereafter to principal.

(b)

Principal and Interest Payments.  Beginning on September 30, 2012, and on or
before the last business day of each calendar month thereafter, Maker shall pay
Payee Fifteen Thousand Dollars ($15,000) each month by wire transfer (“Monthly
Payment”) until March 31, 2013.  Beginning on April 30, 2013, and continuing on
or before the last business day of each calendar month thereafter to the first
to occur of March 31, 2016 and payment in full, the Monthly Payment shall be
Twenty-Five Thousand Dollars ($25,000).  In addition to the foregoing Monthly
Payments, (A) beginning on April 30, 2013, and continuing to the first to occur
of payment in full of this Note and the Maturity Date, Maker shall make interim
cash payments to Payee equal to a ratable portion (based on outstanding notes
payable to Payee, McCarthy Tetrault and Desjardins) of ten percent (10.0%) of
the net cash proceeds actually received by Maker in connection with any equity
financing with gross proceeds of over $6,000,000 (each a “Qualified Equity
Financing”), and (B) Maker shall make interim cash payments to Payee equal to
five percent (5%) of the net cash proceeds, if any, actually received by Maker
prior to April 30, 2013 in connection with Maker’s licensing of AV-101.
 Nothwithstanding the foregoing, in the event that Maker is required to make
interim cash payments to McCarthy Tetrault and Desjardins in connection with a
Qualified Equity Financing completed prior to April 30, 2013, Maker shall make
interim cash payments to Payee equal to a ratable portion (based on outstanding
notes payable to Payee, McCarthy Tetrault and Desjardins) of ten percent (10.0%)
of the net cash proceeds actually received by Maker in connection with any
Qualified Equity Financing. All amounts paid under this Note shall be fully
credited against the outstanding Note balance at the time each payment is made.
 If any amount remains unpaid as of March 31, 2016, such remaining amount shall
be paid in full on or before the Maturity Date.  

4.

Prepayment.  

Maker reserves the right to prepay the outstanding balance under this Note in
full or in part at any time during the term of this Note without notice and
without premium or penalty.  If Maker prepays the entire amount of unpaid
principal and accrued but unpaid interest prior to December 31, 2012, the
balance of principal and interest outstanding at the time of such prepayment
shall be reduced by ten percent (10%), provided, however, that such prepayment
discount shall not exceed one hundred thousand dollars ($100,000).

5.

Events of Default; Remedies.  

Any one of the following occurrences shall constitute an “Event of Default”
under this Note:

(a)

Maker fails to make a payment of any installment of principal or interest on
this Note when and as the same becomes due and payable in accordance with the
terms hereof, whether upon the Maturity Date or upon any date upon which a
Monthly Payment is due or by acceleration or otherwise;

(b)

Maker fails to timely pay on any invoices of Payee issued after the date hereof;

(c)

Maker fails to perform any obligation under this Note;

(d)

Maker or any of its Subsidiaries shall (i) liquidate, wind up or dissolve (or
suffer any liquidation, wind-up or dissolution), (ii) suspend its operations
other than in the ordinary course of business or (iii) take any action to
authorize any of the actions or events set forth above in this Section 5(d);

(e)

Any judgments or arbitration awards shall be entered against Maker or any of its
Subsidiaries, or Maker or any of its Subsidiaries shall enter into any
settlement agreements with respect to any litigation or arbitration, in the
amount of One Hundred Thousand Dollars ($100,000) or more, and such judgment,
award or agreement has not been satisfied, vacated, discharged or stayed or
bonded pending appeal within thirty (30) days after the entry thereof; or Maker
or any of its Subsidiaries shall be enjoined, restrained or in any way prevented
by court order from continuing to conduct all or any material part of its
business affairs;

(f)

Maker becomes insolvent or bankrupt, commits any act of bankruptcy, generally
fails to pay its debts as they become due, becomes the subject of any
proceedings or action of any regulatory agency or any court relating to
insolvency, or makes an assignment for the benefit of its creditors, or enters
into any agreement for the composition, extension, or readjustment of all or
substantially all of his obligations;

(g)

The holder of any indebtedness of Maker accelerates any payment of any amount or
amounts of principal or interest on any such indebtedness (the “Indebtedness”)
(other than with respect to this Note) prior to its stated maturity or payment
date, the aggregate principal amount of which Indebtedness is in excess of
$100,000, whether such Indebtedness now exists or shall hereinafter be created,
and such accelerated payment entitles the holder thereof to immediate payment of
such Indebtedness which is due and owing and such indebtedness has not been
discharged in full or such acceleration has not been stayed, rescinded or
annulled within fifteen (15) business days of such acceleration.

For purposes of this Section 5, “Subsidiaries” shall mean any (i) Person of
which more than fifty percent (50%) of the voting stock or other equity interest
is owned directly or indirectly by any other Person or one or more of the other
Subsidiaries of such other Person or a combination thereof, or (ii) any Person
included in the financial statements of another Person on a consolidated basis.
 “Person” shall mean an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

1.

Consequences of Events of Default.  

Upon the occurrence of any Event of Default hereunder, Payee shall send a
written notice of such default to Maker declaring the nature of the Event of
Default.  Maker shall have thirty (30) business days to cure any Event of
Default, if such Event of Default may be cured within such time.  If the Event
of Default is not so cured, then Maker shall immediately (and in no event later
than two (2) business days thereafter) pay the entire outstanding balance under
this Note to Payee.  Failure to pay in full when this Note is due or upon the
occurrence of an Event of Default shall result in a reinstatement of any of
Payee’s prior invoices that were forgiven upon execution of this Note and not
otherwise paid under this Note. Maker agrees to pay Payee all out-of-pocket
costs and expenses incurred by Payee in an effort to collect indebtedness under
this Note, including attorneys’ fees and to pay interest at the post-default
interest rate as provided in Section 2 of this Note.

2.

Fees for Future Services.  

For services rendered by Payee on behalf of Maker after the date hereof, payment
shall be made within thirty (30) days of the date Maker receives the fee
statement for such services from Payee.  Failure to timely pay any fee
statements issued by Payee and received by Maker shall be deemed an Event of
Default under this Note.

3.

Independent Counsel; Terms of Transaction.  

Maker acknowledges and agrees (i) that the terms of this Note are fair and
reasonable to Maker, (ii) that Payee has advised Maker of all terms of the
transaction in writing and Maker has been urged to, and given the opportunity
to, seek the advice of an independent counsel of Maker’s choice, (iii) that
Maker has had a reasonable opportunity to seek such advice from such independent
counsel and (iv) that Maker consents to the terms of this Note and the actions
contemplated hereby.

4.

Miscellaneous.

(a)

Lost, Stolen, Destroyed or Mutilated Notes.  In case any Note shall be
mutilated, lost, stolen or destroyed, Maker shall have received an executed lost
note affidavit attesting to the same, Maker shall issue a new Note of like date,
tenor and denomination and deliver the same in exchange and substitution for and
upon surrender and cancellation of any mutilated Note, or in lieu of any Note
lost, stolen or destroyed, upon receipt of evidence satisfactory to Maker of the
loss, theft or destruction of such Note.

(b)

Amendment and Waiver.  Except as provided in Section 7(a) hereof, any term of
this Note may be amended and the observance of any term of this Note may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of Maker and Payee.  Any amendment
or waiver effected in accordance with this Section shall be binding upon Maker
and Payee.

(c)

Notices.  Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery by telecopy or facsimile at the address or number designated
below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) or (b) on the first business day following the date of
mailing by express courier service, fully prepaid, addressed to such address, or
upon actual receipt of such mailing, whichever shall first occur.

Address of Payee:

Chief Financial Officer
Morrison & Foerster LLP
555 Market Street

San Francisco, CA 94105

Tel. No.: (415) 268-7000

Fax No.: (415) 268-7522

Address of Maker:

VistaGen Therapeutics, Inc.

384 Oyster Point Blvd., Suite #8

South San Francisco, CA 94080

Attention: Chief Executive Officer

Tel. No.: (650) 244-9990

Fax No.: (650) 244-9991




(d)

Severability.  If one or more provisions of this Note are held to be
unenforceable under applicable law, such provision shall be excluded from this
Note and the balance of the Note shall be interpreted as if such provision were
so excluded and shall be enforceable in accordance with its terms.

(e)

Remedies Cumulative; Failure or Indulgence Not a Waiver.  The remedies provided
in this Note shall be cumulative and in addition to all other remedies available
under this Note.  No failure or delay on the part of Payee in the exercise of
any power, right or privilege hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such power, right or privilege
preclude other or further exercise thereof or of any other right, power or
privilege.

(f)

Payments.  Whenever any payment of cash is to be made by Maker to any Person
pursuant to this Note, such payment shall be made in lawful money of the United
States of America via wire transfer of immediately available funds to the
account designated by Payee.

(g)

Waiver.  Maker waives diligence, presentment, protest and demand and also notice
of protest, demand, dishonor and nonpayment of this Note.  No extension of time
for the payment of this Note shall affect the original liability under this Note
of Maker.  The pleading of any statute of limitations as a defense to any demand
against Maker is expressly waived by Maker to the full extent permitted by law.

(h)

Setoff.  The obligation to pay Payee shall be absolute and unconditional and the
rights of Payee shall not be subject to any defense, setoff, counterclaim or
recoupment or by reason of any indebtedness or liability at any time owing by
Payee to Maker.

(i)

Governing Law.  This Note shall be governed by and construed in accordance with
the laws of the State of California.

(j)

Successors and Assigns.  This Note shall inure to the benefit of Payee and its
successors and assigns.  The obligations of Maker hereunder shall not be
assignable.

(k)

Excessive Interest.  Notwithstanding any other provision herein to the contrary,
this Note is hereby expressly limited so that the interest rate charged
hereunder shall at no time exceed the maximum rate permitted by applicable law.
 If, for any circumstance whatsoever, the interest rate charged exceeds the
maximum rate permitted by applicable law, the interest rate shall be reduced to
the maximum rate permitted, and if Payee shall have received an amount that
would cause the interest rate charged to be in excess of the maximum rate
permitted, such amount that would be excessive interest shall be applied to the
reduction of the principal amount owing hereunder (without charge for
prepayment) and not to the payment of interest, or if such excessive interest
exceeds the unpaid balance of principal, such excess shall be refunded to Maker.

[Signature page to follow]














--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first above written.




“MAKER”




VISTAGEN THERAPEUTICS, INC.,

a Nevada corporation







/s/ Shawn K. Singh

Shawn K. Singh, JD

Chief Executive Officer


















